COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      PS Investments, L.P. f/k/a Paradigm Services, L.P.

Appellate case number:    01-12-01016-CV

Trial court case number: CV62534

Trial court:              County Court at Law No. 2 of Galveston County

Date motion filed:        May 12, 2014

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: August 26, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, and Huddle (Justice Brown not participating).